Supreme Court of Florida
                                  ____________

                                  No. SC18-1042
                                  ____________

                         MANUEL ANTONIO RODRIGUEZ,
                                  Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                December 13, 2018

PER CURIAM.

      We have for review Manuel Antonio Rodriguez’s appeal of the

postconviction court’s order denying Rodriguez’s motion filed pursuant to Florida

Rule of Criminal Procedure 3.851. This Court has jurisdiction. See art. V,

§ 3(b)(1), Fla. Const.

      Rodriguez’s motion sought relief pursuant to the United States Supreme

Court’s decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on

remand in Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct.

2161 (2017). Rodriguez responded to this Court’s order to show cause arguing

why Hitchcock v. State, 226 So. 3d 216 (Fla.), cert. denied, 138 S. Ct. 513 (2017),
and Rodriguez v. State, 237 So. 3d 918 (Fla. 2018), petition for cert. filed, No. 18-

6505 (U.S. July 2, 2018), should not be dispositive in this case.

      After reviewing Rodriguez’s response to the order to show cause, as well as

the State’s arguments in reply, we conclude that our prior denial of Rodriguez’s

postconviction appeal raising similar claims is a procedural bar to the claim at

issue in this appeal, which in any event, does not entitle him to Hurst relief. See

Foster v. State, No. SC18-860, 2018 WL 6379348 (Fla. Dec. 6, 2018); Rodriguez,

237 So. 3d at 919; Hitchcock, 226 So. 3d at 217. We previously affirmed the

postconviction court’s denial of Rodriguez’s claims for Hurst relief pursuant to

Hitchcock. See Rodriguez, 237 So. 3d at 919. In this case, relying on Hurst and

the Legislature’s amendments to Florida’s capital sentencing scheme in response to

Hurst pursuant to chapter 2017-1, Laws of Florida, Rodriguez contends that the

elements of “capital murder” have existed since before Hurst and denying him

relief amounts to a due process violation because he has not been found “guilty” of

“capital murder.” However, chapter 2017-1 codified the Hurst requirements, and,

as we have previously explained, Rodriguez’s three sentences of death were

imposed following a jury’s unanimous recommendations for death and became

final in 2000. See Rodriguez, 237 So. 3d at 919. Therefore, because Rodriguez is

not entitled to relief under Hurst or the legislation implementing the rights




                                         -2-
recognized in Hurst, we affirm the denial of Rodriguez’s motion. See Rodriguez,

237 So. 3d 919; Hitchcock, 226 So. 3d at 217.

      The Court having carefully considered all arguments raised by Rodriguez,

we caution that any rehearing motion containing reargument will be stricken. It is

so ordered.

PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA, and LAWSON, JJ.,
concur.
CANADY, C.J., concurs in result.

ANY MOTION FOR REHEARING OR CLARIFICATION MUST BE FILED
WITHIN SEVEN DAYS. A RESPONSE TO THE MOTION FOR
REHEARING/CLARIFICATION MAY BE FILED WITHIN FIVE DAYS
AFTER THE FILING OF THE MOTION FOR
REHEARING/CLARIFICATION. NOT FINAL UNTIL THIS TIME PERIOD
EXPIRES TO FILE A REHEARING/CLARIFICATION MOTION AND, IF
FILED, DETERMINED.

An Appeal from the Circuit Court in and for Miami-Dade County,
     Nushin G. Sayfie, Judge - Case No. 131993CF025817B000XX

Neal Andre Dupree, Capital Collateral Regional Counsel, Marie-Louise Samuels
Parmer, Special Assistant Capital Collateral Regional Counsel, and Marta
Jaszczolt, Staff Attorney, Southern Region, Fort Lauderdale, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Rachel Kamoutsas,
Assistant Attorney General, Miami, Florida,

      for Appellee




                                       -3-